Consent of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders The Dreyfus/Laurel Funds Trust: We consent to the use of our reports dated December 30, 2015, with respect to the financial statements of Dreyfus Global Equity Income Fund and Dreyfus International Bond Fund, each a series of The Dreyfus/Laurel Funds Trust, as of October 31, 2015, incorporated herein by reference and to the references to our firm under the headings “Financial Highlights” in the Prospectuses and “Counsel and Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ KPMG LLP New York, New York February 29
